Citation Nr: 1413983	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right elbow pain.

2.  Entitlement to service connection for left elbow pain.

3.  Entitlement to service connection for bilateral irritated eyes.

4.  Whether new and material evidence has been received to reopen a claim for service connection for left knee pain.  

5.  Entitlement to an compensable evaluation for hypertension. 

6.  Entitlement to an increased evaluation for hypothyroidism, current evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to January 2003, with 6 years and 5 months prior active service. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The rating decision held that new and material evidence had not been received to reopen the claim for service connection for left knee pain, and denied the remaining benefits sought on appeal.

In a July 2010 notice of disagreement (NOD), the Veteran clarified that his elbow and eye service connection claims are based on direct, not secondary, incurrence.  

A July 2011 statement of the case reopened the claim for service connection for left knee pain.  Regardless of this determination, the Board must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The issue of entitlement to an increased evaluation for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's right elbow pain is related to active duty.

2.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's left elbow pain is related to active duty.

3.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's bilateral irritated eyes are related to active duty.

4.  A February 2003 rating decision denied service connection for bilateral knee pain; the Veteran did not submit a notice of disagreement for that decision, and it became final.  

5.  Evidence added to the record since the February 2003 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for left knee pain, and does not raise a reasonable possibility of substantiating that claim.

6.  The evidence does not demonstrate that the Veteran's hypertension results in diastolic pressure predominately measuring 100 or more or; systolic pressure predominantly measuring 160 or more, or; that continuous medication is required for control of hypertension with a history of diastolic pressure predominantly measuring 100 or more.  


CONCLUSIONS OF LAW

1.  Right elbow pain was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 

2.  Left elbow pain was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  Bilateral irritated eyes were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The February 2003 rating decision that denied service connection for bilateral knee pain is final.  38 U.S.C.A. § 7105 (West 2002).

5.  Evidence received since the February 2003 rating decision is not new and material, and the claim for service connection for left knee pain is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The criteria for a compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.

Notice for the hypertension claim was provided in an April 2009 letter.  Notice for the remaining issues, including Kent notice, was provided in a May 2009 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, post-service medical records from Pensacola Naval Hospital, VA examination reports and the Veteran's own statements in support of his claim.  A July 2008 electronic review of VA Healthcare systems showed that the Veteran had not received treatment at a VA facility.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

A VA examination with respect to the Veteran's hypertension was conducted in May 2009.  A VA examination with respect to the Veteran's left knee was conducted in July 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case are more than adequate.  

Although the May 2009 VA examiner did not review the Veteran's claims file, the evaluation was to assess the current level of the Veteran's hypertension.  The examiner considered the Veteran's medical history; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The July 2011 VA examination report reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  It considers all of the pertinent evidence of record, and the statements of the Veteran.  

Turning to the Veteran's elbow and eye claims, VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has not had a VA examination specifically for the elbow and eye claims. The Board concludes that a medical opinion is not needed for these claims.

As discussed below, the record contains no competent medical evidence of a current right or left elbow disability, or bilateral irritated eyes.  Thus, the first McLendon element is not satisfied with respect to these claims.  The Veteran's service treatment records are negative for any complaints, symptoms, findings or diagnoses related to the elbows or bilateral irritated eyes.  Thus, the second McLendon element is not satisfied with respect to these claims.  Finally, there is no medical evidence indicating that the Veteran's current claimed elbow pain or bilateral irritated eyes may be etiologically associated with any established in-service event, injury, or disease.  Thus, the third McLendon element is not satisfied with respect to these claims.

The Board recognizes that the Court in McLendon held that the third element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits. 

However, even considering the low threshold established here, none of the credible evidence of record in this case contains any indication that any of the Veteran's claimed elbow or eyes disabilities might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain a supplemental opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

The Veteran asserts that he now has bilateral elbow disabilities due to having sat at a desk typing for over 20 years.  See August 2011 VAF 9.  He asserts that he does not know why his active duty caused his bilateral irritated eyes.  See July 2010 NOD.

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for right elbow pain, left elbow pain and bilateral irritated eyes.  The evidence does not show that the Veteran has a current right or left elbow disability, or irritated eyes.  

The Veteran's service treatment records are negative for relevant complaints, symptoms, findings or diagnoses.  The record before the Board, which includes post-service records from the Pensacola Naval Hospital, is negative for post-service complaints, symptoms, findings or diagnoses related to either elbow, or bilateral irritated eyes.  

The Board acknowledges the assertions by the Veteran in support of his claims.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that any such assertions are credible. 

However, the Veteran's contentions that he has a right or left elbow disability, or bilateral irritated eyes, do not constitute medical evidence in support of his claims.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has a current right or left elbow disability, or a bilateral eye disability) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claims.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for right elbow pain, left elbow pain or bilateral irritated eyes.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

The February 2003 rating decision denied service connection for bilateral knee pain.  It noted that a December 2002 VA pre-separation examination was negative for a current knee disability.  

Other evidence of record at that time included the Veteran's service treatment records.  

Evidence received since the February 2003 rating decision includes VA examination reports for disabilities other than the left knee, and treatment records from Pensacola Naval Hospital.  None of these additional medical records show that the Veteran has a current left knee disability.  

The report of a July 2011 VA examination provides the pertinent diagnosis that despite subjective complaints, there was no objective evidence to support a diagnosis of a left knee condition.  

The foregoing medical records simply do not relate to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the additional medical records are not material within the meaning of 38 C.F.R. § 3.156(a).

The Veteran has offered additional written contentions that he incurred a left knee disability during active duty. The Board finds that these assertions are redundant of his prior contentions that were already considered and rejected by the February 2003 rating decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Thus, the Veteran's assertions do not raise a reasonable possibility of substantiating that claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for left knee pain.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

Increased Evaluation

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Rating Schedule provides that hypertensive vascular disease (hypertension and isolated systolic hypertension) warrants a 10 percent evaluation for diastolic pressure predominately measuring 100 or more or; systolic pressure predominantly measuring 160 or more, or; where continuous medication is required for control of hypertension in an individual with a history of diastolic pressure predominantly measuring 100 or more.  Diagnostic Code 7101.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against a compensable evaluation for hypertension.  

The report of the May 2009 VA examination provides that the Veteran's blood pressure was 130/85 on the right arm, 132/87 on the left arm and 135/88 on the left arm standing.  The pertinent diagnosis was essential hypertension with medical therapy.  These blood pressure readings do not warrant a compensable evaluation under Diagnostic Code 7101.

The Veteran has submitted or identified no treatment records dated during the appeal period.  

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his hypertension according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated. 

The Veteran has not described observable symptoms of hypertension that satisfy the criteria for a compensable evaluation.  

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The May 2009 VA examination report shows that the Veteran's hypertension results in elevated systolic and diastolic blood pressure readings, which are addressed by the rating criteria.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his hypertension renders him unable to secure and follow a substantially gainful occupation.  

In sum, the preponderance of the evidence is against a compensable evaluation for hypertension.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for right elbow pain is denied.

Service connection for left elbow pain is denied.

Service connection for bilateral irritated eyes is denied.

New and material evidence not having been  received, the application to reopen a claim for service connection for left knee pain is denied.

A compensable evaluation for hypertension is denied.  


REMAND

A preliminary review of the record indicates that the claim for an increased evaluation for hypothyroidism requires additional development.

The report of the May 2009 VA examination provides that the Veteran's only complaint with respect to this disability was constipation.  In July 2010 correspondence, however, he stated that he on most days he did not feel like doing any exercise due to feeling sluggish and tired.  He is competent to so state.  See Layno, supra.  This complaint is relevant to Diagnostic Code 7903 for hypothyroidism.  It also demonstrates that the Veteran's hypothyroid symptoms have increased in severity since the May 2009 VA examination.  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's hypothyroidism.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  In particular, the examiner is requested to address whether the Veteran's hypothyroidism results in fatigability, constipation or weakness.  A complete rationale for all opinions expressed must be provided. 

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


